DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 contains a typo such that it reads “consisting in” instead of “consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites the limitation "the woody particulate" in step b.  There is insufficient antecedent basis for this limitation in the claim.  The preamble recites the limitation “particles of vegetable fibers” rather than “woody particulate”.  It is not clear if the scope of the claim is limited to wood based particles or are open to any vegetable fiber based particles.  For the purpose of further examination, the claim will be interpreted as requiring woody particles rather than the broader vegetable fiber particles of the preamble.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US Pat. 6,089,189) in view of Sano et al. (JP 2000-129230).  Note:  A machine translation is being used for JP 2000-129230.
Considering Claim 1-4, 9, 10, and 12:  Goss et al. teaches a process comprising mixing a pregelatinized starch/starch gel (3:18-42) with 97 percent by weight of cellulose particles (Example 4) that are preferably wood particles (2:58-3:6).
	Goss et al. does not teach the claimed step of preparing the starch gel.  However, Sano et al. teaches a starch gel made by mixing starch, water, and a salt prepared from calcium hydroxide and a mineral acid (Abstract).  Sano et al. teaches the starch as being used in an amount of 26 g per 100 mL water (¶0024).  The amount of salt in the starch gel is based on 1 to 5 weight percent of calcium hydroxide, with the weight increasing as the acid reacts with the calcium ion.  Sano et al. additionally teaches the amount of alkali as being a result effective variable depending on the type of starch used (¶0023).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of alkali through routine experimentation, and the motivation to do so would have been, 
	Goss et al. and Sano et al. are analogous art as they are concerned with the same field of endeavor, namely starch adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the adhesive of Sano et al. in the process of Goss et al., and the motivation to do so would have been, as Sano et al. suggests, to improve the freeze and storage stability of the adhesive (¶0021).
Considering Claim 11:  Goss et al. teaches mixing the adhesive and cellulose granules (6:48-67).  
	Goss et al. does not teach the mixing time.  However, the time of mixing is a well-known result effective variable in a chemical process.  It would have been obvious to a person having ordinary skill in the art to have optimized the mixing time through routine experimentation, and the motivation to do so would have been to ensure a complete mixing between the cellulose particles and adhesive.
Considering Claim 16:  Goss et al. teaches mixing the composition with guar gum/a polymeric material (6:48-67).

Claims 1, 3, 5-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US Pat. 6,089,189) in view of Koebernick et al. (EP 1101809).  
Considering Claim 1, 3, 5, 9, 10, and 12:  Goss et al. teaches a process comprising mixing a pregelatinized starch/starch gel (3:18-42) with 97 percent by weight of cellulose particles (Example 4) that are preferably wood particles (2:58-3:6).
	Goss et al. does not teach the claimed step of preparing the starch gel.  However, Koebernick et al. teaches a starch adhesive comprising water, starch in an amount of 42 g per 100 mL (Example 2) and calcium carbonate in an amount of 10:90 to 40:60 based on the amount of starch (Claim 1).  Therefore the amount of calcium carbonate is 11 to 66 weight percent of the starch.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Goss et al. and Koebernick et al. are analogous art as they are concerned with the same field of endeavor, namely starch adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the adhesive of Koebernick et al. in the process of Goss et al., 
Considering Claim 6:  Koebernick et al. teaches forming the starch glue, followed by the addition of the calcium carbonate (¶0033).
Considering Claim 7:  Koebernick et al. teaches adding the starch at 30 ºC/below the gelation temperature and stirring for five minutes (¶0033).
Considering Claim 8:  Koebernick et al. does not teach the claimed order of mixing.  However, the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have added the calcium carbonate before the water in the adhesive of Koebernick et al., and the motivation to do so would have been, a person having ordinary skill in the art would expect the adhesives to have substantially similar properties.
Considering Claim 11:  Goss et al. teaches mixing the adhesive and cellulose granules (6:48-67).  
	Goss et al. does not teach the mixing time.  However, the time of mixing is a well-known result effective variable in a chemical process.  It would have been obvious to a person having ordinary skill in the art to have optimized the mixing time through routine experimentation, and the motivation to do so would have been to ensure a complete mixing between the cellulose particles and adhesive.
Considering Claim 16:  Goss et al. teaches mixing the composition with guar gum/a polymeric material (6:48-67).

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Considering Claim 13:  The prior art of record does not teach or suggest a process consisting of the claimed compression step.  The closest prior art of record is Goss et al., discussed above.  Goss et al. does not teach a step of compressing the particles at a temperature below 100 ºC at the claimed pressure.  Further, Goss et al. teaches the addition of an anti-clumping agent, and thus would violate the limitation “made only off the woody particulate coated with modified starch gel”.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767